The evidence tending to connect the defendant with the offense charged was wholly circumstantial, and was insufficient to exclude every reasonable hypothesis save that of his guilt.
                          DECIDED MAY 2, 1941.
Grady Norton, Hoyt Norton, Arzo Norton, Gartrell Tucker, and Hubert Norton, the defendant in this case, were jointly indicted for chicken stealing. The defendant was tried separately, and was convicted. His motion for new trial, embracing only the general grounds, was overruled, and he excepted. The evidence tending to connect him with the offense was wholly circumstantial, and, while raising a strong suspicion of his guilt, *Page 26 
was insufficient to authorize the jury to find that he stole the chickens, or was present at the theft, or was aiding or abetting others in the stealing, to the exclusion of every other reasonable hypothesis. It follows that the denial of a new trial was error.
Judgment reversed. MacIntyre and Gardner, JJ., concur.